Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-21-00341-CV

                                         IN RE Hector SANCHEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: September 22, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 2, 2021, relator filed a pro se amended petition for writ of mandamus

asserting the respondent trial judge has failed to rule on his motion to transfer venue filed on May

19, 2021 and his motion to recuse filed on August 9, 2021. We may issue writs of mandamus to

correct an abuse of discretion, but only when agreeable to principles of law. See TEX. GOV’T CODE

ANN. § 22.221(b). For mandamus relief, a relator has the burden of providing this court with a

record sufficient to establish the trial court violated a ministerial duty and there is no adequate

remedy at law. In re Soliz, No. 04-18-00565-CR, 2018 WL 3998463, at *1 (Tex. App.—San

Antonio Aug. 22, 2018, orig. proceeding). A trial court has a ministerial duty to rule on a properly

filed and timely presented motion. Id. To meet his burden to show a violation of such ministerial


1
 This proceeding arises out of Cause No. 19-2853-CV-A, styled In the Matter of the Marriage of Adela Porcallo and
Hector Sanchez, pending in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable Jessica R.
Crawford presiding.
                                                                                            04-21-00341-CV


duty, a relator must present a record showing the trial court was made aware of the motion at issue

and the motion has not been ruled on by the trial court for an unreasonable period of time. See id.

(denying mandamus relief when less than two months elapsed since relator allegedly filed his

motions and the record did not contain a copy of the trial court’s docket or other proof that

established the trial court had failed to rule on his properly presented motions within a reasonable

time); see also In re Lares, No. 04-21-00071-CR, 2021 WL 1110528, at *1 (Tex. App.—San

Antonio Mar. 24, 2021, orig. proceeding) (mandamus relief denied).

        After considering relator’s amended petition, amended brief in support, and mandamus

record, this court concludes relator has not satisfied this burden and is therefore not entitled to the

relief sought. Accordingly, the amended petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a). 2

                                                      PER CURIAM




2
 Relator’s motion for leave to file an amended petition for mandamus, motion to proceed informa pauperis, and
motion for leave to invoke TEX. R. APP. P. Rule 2 are disposed of as moot.


                                                    -2-